Citation Nr: 0726944	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-24 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran had active military service from February 1943 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran's motion for advancement on 
the docket was granted in August 2007.

Statements by the veteran and his representative could be 
construed as a claim for a total disability rating based on 
individual unemployability.  That matter has not been 
addressed at the agency of original jurisdiction and is 
referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  The veteran's service-connected bipolar disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: impaired impulse control, neglect of personal appearance 
and hygiene, and speech intermittingly illogical, obscure, or 
irrelevant.  

2.  The veteran's service-connected bipolar disorder does not 
result in total social and occupational impairment.  


CONCLUSION OF LAW

The criteria for an initial 70 percent rating, but not more, 
have been met for bipolar disorder.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code (DC) 9432 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA for his claim for a higher initial 
evaluation for service-connected bipolar disorder in January 
2005.  The letter informed the veteran to send any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate the claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, VA and private medical records, and statements from 
the veteran in support of his claim.  In addition, the 
veteran was afforded a VA examination in August 2003.  The 
Board finds that VA has satisfied its duty to notify and to 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  The veteran did not respond to the January 
2005 VCAA letter.  Therefore, the Board is satisfied that VA 
has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

As the Board finds that an increased evaluation is warranted, 
the RO will address any effective dates to be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Increased Evaluation

By way of background, service connection for bipolar disorder 
was granted in an August 2003 rating decision and a 50 
percent rating was assigned.  The veteran appealed the August 
2003 rating decision, asserting that a higher initial 
disability rating for service-connected bipolar disorder was 
warranted.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation,  see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In cases, such as here, where the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The RO assigned a 50 percent disability evaluation for 
bipolar disorder under Diagnostic Code 9432.  A 50 percent 
evaluation under Diagnostic Code 9432 is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9432 (2006).

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A physician's  classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Evidence relevant to the severity of the veteran's 
psychiatric disability includes an October 1999 VA treatment 
record, which indicated that the veteran's bipolar affective 
disorder was poorly controlled.  An April 2000 VA treatment 
record noted that the veteran was prescribed lithium for his 
bipolar disorder.  He complained of sleepiness, but otherwise 
mood was good.  An October 2001 VA clinical record noted the 
veteran's bipolar disorder was stable.  

A July 2001 private medical statement from Dr. W. revealed 
that he began treating the veteran in April 1999.  According 
to Dr. W., in April 1999, the veteran had prominent manic 
symptoms involving tangential thought processes that had an 
accelerated quality. The veteran complained of problems with 
judgment, organization, and memory.  He had difficulty 
following rules in a group living facility.  He still was 
trying to do some part time work because of his financial 
situation.  The veteran had been on several different types 
of medications, including lithium and Risperdal.  He was last 
prescribed "Zylan" and seemed to be benefiting from it.  By 
July 2001, he showed logical thought processes, a normal 
tempo of speech, and generally seemed to be doing as well as 
he ever had since the private physician began treating him in 
April 1999.  

A VA examination report dated in August 2003 indicates that 
the veteran is divorced and has three sons.  According to the 
veteran, a typical day starts anywhere from 6 a.m. to 10 a.m.  
He shaves, reads the Bible, washes up, rests, eats, and 
sometimes goes out to do his handyman work.  He is 
responsible for doing his own laundry.  He shares an 
apartment and they share the housekeeping chores.  He does 
his own food shopping  He has a driver's license and drives 
to his maintenance jobs around town.  At night, he stays home 
and watches television only minimally.  He reports having a 
good relationship with his sons. 

Mental evaluation revealed that the veteran was missing teeth 
and his appearance was somewhat unkempt.  He stated that he 
was not depressed very often.  Speech was low and mumbling.  
According to his son, the veteran had a short fuse, was 
lackadaisical, often mumbled and slurred his speech, and 
appeared sometimes tired and confused.  The veteran denied 
suicidal or homicidal ideation or intent.  Insight seemed 
adequate and social judgment was fair.  The veteran was alert 
and oriented to person, place, time and situation.  
Attention, concentration, and short-term memory were all 
intact.  Long-term memory was somewhat impaired.  He 
demonstrated excellent abstractions skills, both through 
noting relevant similarities between pairs of objects and his 
interpretation of a proverb.  His fund of knowledge suggested 
above average intellectual functioning.  He was able to do a 
simple mental calculation correctly.  Cognitively, he was 
intact, and his performance on the mental status tasks did 
not suggest any confusion or cognitive impairment.  The 
physician diagnosed bipolar disorder.  A global assessment of 
functioning (GAF) score of 48 was given.  

The physician commented that the obvious reason why the 
veteran was not currently working was his age (79 years old).  
But even at his age the veteran did manage to do part-time 
work in the handyman field to supplement his income.  
However, the physician noted that a person afflicted with 
bipolar disorder more often than not has severe occupational 
impairment because of the disabling aspects of his disorder.  

VA hospital report dated in June 2004 noted that the veteran 
was admitted for four days secondary to aggression towards a 
pharmacist.  The hospital report indicated that the veteran 
tried to hit a pharmacist on the head with a book.  He 
appeared at the hospital as disorganized, having no support 
system, and neglectful of his own hygiene.  On admission, he 
was hyperactive, hyper talkative, labile mood and affect, and 
pressured speech, but coherent and relevant.  His nails were 
dirty and his face was soaked with chocolate drink.  The 
veteran started acting in a bizarre way, filling out walk-in 
papers over and over despite already being seen.  He denied 
suicidal or homicidal ideas.  

The hospital report indicated that the veteran had been 
having an upper respiratory illness and was taking one to two 
teaspoonfuls of Robitussin every hour.  According to the 
physician, this had likely been contributing to his confusion 
and was probably also responsible for the agitation expressed 
toward the pharmacist.  The veteran did not meet the criteria 
for involuntary hospitalization.   

At discharge, the veteran was alert and oriented to person, 
place, time, and situation.  He made good eye contact.  There 
was no psychomotor agitation or retardation.  Speech was 
mildly circumstantial.  There was no evidence of delusional 
constructs.  Affect was full range and insight and judgment 
were fair.  The veteran was found competent for discharge.  

An August 2004 VA evaluation record noted that the veteran 
had bipolar disorder with a GAF score of 55.  His mood was 
stable.  He lived independently, had a supportive family, and 
denied suicidal and homicidal ideas.  

On review, the Board notes that the medical evidence 
summarized above shows that the veteran's psychiatric 
disability is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as impaired impulse control (trying to hit a 
pharmacist with a book), neglect of personal appearance and 
hygiene, and speech intermittingly illogical, obscure, or 
irrelevant.  In addition to the above symptoms, the veteran 
was also given a GAF score of 48 on VA examination.  A GAF of 
41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).    

Based upon the evidence, the Board finds that the criteria 
for a 70 percent rating for the veteran's bipolar disorder 
have been met since the effective date of the grant of 
service connection.  His symptoms have been productive of 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, and 
mood.  

The veteran's symptoms have not resulted in total 
occupational and social impairment to warrant a 100 percent 
rating.  He has not been shown to have gross impairment in 
thought processes or communication; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
or memory loss for names of close relatives or own name.  The 
evidence, specifically findings from the August 2003 VA 
examination report, indicates that the veteran has been 
living on his own and able to perform activities of daily 
living.  Although hospitalized for four days, his spike in 
symptoms was somewhat attributable to medication taken for an 
upper respiratory illness, and he was found competent and 
improved on discharge.  On VA examination in August 2003 and 
at hospital discharge, the veteran was found fully alert with 
logical thought process, oriented to person, place, and time 
with no evidence of delusional constructs or hallucinations.  
He continually denied having suicidal or homicidal ideas.  
The evidence also suggests that the veteran is able to 
maintain effective relationships with his three sons and 
continues to work for supplemental income as a handyman.  It 
was specifically found on the VA examination that his bipolar 
disorder caused severe impairment in his employability, and 
not complete or total impairment.  

There is also no evidence of grossly inappropriate behavior.  
While the veteran demonstrated impaired impulse control in 
trying to hit a pharmacist, the hospital physician attributed 
his URI symptoms and the taking of one to two teaspoonfuls of 
Robitussin every hour as a contributing factor to his 
actions.  The evidence does not otherwise suggest symptoms of 
grossly inappropriate behavior.  His GAF score also reflects 
a serious and not a total social and industrial impairment. 
Therefore, a rating of 70 percent, but not more, for bipolar 
disorder is warranted as of the date of service connection.

The Board has also considered whether the veteran is entitled 
to additional staged ratings.  See Fenderson, supra.  It is 
the Board's opinion, however, that the veteran's service- 
connected bipolar disorder has not been more than 70 percent 
disabling.

The veteran and his representative have argued that the 
veteran is unable to work due to his service-connected 
bipolar disorder.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment. 38 
C.F.R. § 3.321(b)(1) (2006).  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, there is no evidence that the veteran is 
frequently hospitalized for his bipolar disorder.  The 
veteran was admitted for hospitalization one time for four 
days during the claims period.  There is also no indication 
that such disabilities have a marked interference with 
employment beyond that contemplated within the schedular 
standards.  The August 2003 VA physician specifically 
addressed this issue and indicated that the psychiatric 
disability caused severe occupational impairment, but did not 
indicate that complete or total industrial incapacity was 
demonstrated.  The physician further stated that the veteran 
was working to supplement his income despite his age.  While 
the physician suspected that the veteran's bipolar disorder 
plagued him in his pursuits of education and occupation, this 
finding is consistent with the 70 percent evaluation 
assigned.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

An initial rating of 70 percent for bipolar disorder, but not 
more, is granted, subject to the regulations governing the 
award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


